DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
 Counselor J. Briggs elected Species 10 (corresponding to figures 88-97) in a written response dated 9/13/2022 without traverse with all claims reading on the application.   
The Examiner’s review of the claims, found the following claims that do not read on the elected species, that the following claims will be withdrawn from examination:
Claims 8-15: Drawn to non-elected Species 8 represented by Figures 72-87 (See Paragraph 00478 of the specification).
Claim 22: Drawn to non-elected Species 8 represented by Figures 72-87 (See Paragraph 00478 of the specification).
Therefore, the following claims are withdrawn from examination: 8-15 and 22 as not being drawn to the elected invention. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
Claim 21 cites the limitation, “a third receptacle” which is not shown in the elected embodiment. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required:
Specification, Paragraph 00545 has the “plurality of receptors” identified as part number “9050” – it should be part number “plurality of receptacles.”
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) for the following reason:
In Claim 21, the term “third receptacle”  is used on lines 1-2 of the claim is not defined by the claim, the specification does not provide further clarity or definitional support (There is not third receptacle mentioned in the elected embodiment, the drawings do not portray a third receptacle, and the term “third receptacle” is only mentioned once in the specification in paragraph 0022).  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, given the narrower scope of the election (Figures 88-97) (NOTE: “Third receptacle” occurs once in the 171 page specification).  This assessment is based off of the language in paragraph 0022 and is not referenced in any embodiment specific sections of the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The elected embodiment, as stated above, is illustrated by Figures 88-97 in the instant application, with all claims reading on the elected species.  However, in light of the breadth of the claimed invention in the original application, the examiner has endeavored to interpret the following claims, when viewed in light of the elected species, in order to cite prior art against the substance and structure of each of the following claims:
In claims where there are variations in the contact structure and engaging structure, given the breadth of the specification, it will be assumed that any element of the engaging structure can have contact with any element of the opposing engaging structure, within the parameters of design choice.  Also note that changes in shape, absent persuasive evidence that a claimed configuration is significant, does not confer patentability, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
In regards to Claim 1 and in view of the elected embodiment (Species 10, Figures 88-97).  The examiner will examine the claim, as written, but in the interest of compact prosecution, will also extend the rejection of Claim 1 to account for separate structure of “locking projections – 9060” that have “locking protrusions” that extend perpendicularly from the “locking projections.” – See Specification, paragraphs 00545-546.  The main point of the invention for the elected container is a projection structure (9060) with a protrusion sub-structure (9062) that, in concert, create a child-resistant opening.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Burek et al. (US 20170137184 – hereafter referred to as Burek) in view of Brozell (US 20200407131 – hereafter referred to as Brozell).  Examiner’s Annotated Diagram A for Burek follows: 

    PNG
    media_image1.png
    684
    1221
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1, Burek teaches: A container  (Burek, Storage Case – 1) comprising: a base (Base – 2) including, a bottom wall (Perimeter and bottom wall is defined as contained in the base – Paragraph 0027, or Annotated Diagram A, Item AA– bottom wall) , and a peripheral wall perpendicular to the bottom wall (Annotated Diagram A, Item BB), a plurality of receptacles defined in the peripheral wall (See Annotated Diagram, Figure 10 – item 14, EXAMINERS NOTE: The application, Paragraph 0027 – identifies a “corresponding complementary feature, (e.g. a recess, opening, lip, edge or protrusion) – or common attachment complementary features known in the art.), and at least a portion of the peripheral wall (Items 10 and 12 – side latches) being configured to be moved from a relaxed position (Engaged) to a flexed position (Disengaged – paragraph 0037 – end or paragraph – “the horizontal ridges (10 and 12) must be pressed inward to disengage the lid.”) by applying a first force (F1) to a first portion of the peripheral wall in a first direction (F1 direction indicated by arrow on Annotated Diagram A) and a second force (F2) to a second portion of the peripheral wall in a second direction different than the first direction (Paragraph 0033 describes a further embodiment of the invention where the side latches are where both side latches are grasped and pressed inwards – meeting this limitation), the bottom wall (AA) and the peripheral wall (BB) defining a storage area (4 – storage compartment); and a lid (3 – lid)) pivotally coupled to the base (4) and configured to be moved between a closed configuration and an open configuration (Paragraph 0023 – describes the container is for storage by closing the lid), the lid (3) including, a top wall (3 – lid), and a plurality of projections (In Figure 10, the lid roof or top has two projections that extend from the top wall (See Item 15 – a pair of bumps – Paragraph 0020 - that extend perpendicular from the top wall) extending perpendicularly from the top wall (See Figure 10 – Items 15), in the closed configuration, the plurality of projections (15– in this embodiment are called bumps) are at least partially received by the plurality of receptacles (Figure 10 – Item 14 – slots), respectively, and in the relaxed position (engaged), the lid is configured to engage the plurality of receptacles so as to retain the lid in the closed configuration (Paragraph 0033 – describes how the side latches are engaged until acted on by the user to disengage by squeezing at F1 and F2), and the container is configured to be moved from the closed configuration to the open configuration (Paragraph 0033) by moving the lid in a third direction (Annotated Diagram A, Figure 10 and F3) different from the first direction (F1) and the second direction (F2) while the peripheral wall is in the flexed position (Paragraph 0033 describes this limitation in the opening process explanation).  
Burek does not teach two separate structures that extend from the bottom surface of the lid, (See Claim Interpretation for Claim 1) then it would have been obvious to one of ordinary skill in the arts having the teachings of Brozell (US 20100140283 – hereafter referred to as Brozell) before them at the time the application was filed, to adjust the latching arrangement for disengaging the engaging structures for the purpose of improving childproof characteristics (See Brozell – Paragraph 0004).  The Examiner’s Annotated Diagram B for Brozell follows:

    PNG
    media_image2.png
    450
    568
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
Brozell, in a similar disclosure on childproof containers the latch structure explicitly extends from the lid to the engaging structure, provides further detail and support of the following elements present in the prior art:  to modify the force direction arrangement for disengaging the engaging structures to a completely horizontal orientation in the same plane (Paragraph 0025 - latch structure that partially received the protrusions – 54 – cam surfaces, in the receptacles 63 and Annotated Diagram B – 62) for the purpose of improving childproof characteristics (See Brozell– Paragraph 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the related structure and subsequent opening requirements of the lid and projection structure of Burek with the specific latch and cam structure of Brozell (54 – cams, 50 – latch, 34 – child resistant latch element) in order to advantageously combine a specific direction of force application to enhance the childproof characteristics of the container (Brozell– paragraph 0004).  
Further, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the latch and lid structure of Burek because Applicant has not disclosed that the claimed latch structure of “a plurality of projections extending perpendicularly from the top wall…” provides an advantage, is used for a particular purpose, or solves a stated problem that is not already solved in the prior art. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with latch structure of Burek because the latch structure provides the same dual function of securing the lid in the relaxed/closed position and requiring two opposing an opposite forces to disengage the same structures in order to transition the container to the open position. Therefore, it would have been an obvious matter of design choice to modify Burek to obtain the invention as claimed.
In further exploration of obvious structural variations, regarding claim 1, Burek discloses the limitations of claim 1, as above, and further discloses an engagement structure that extends from the lid to the base and connects the lid to the base through a projection (or  Bumps – 15 – as described in Burek).  Burek does not explicitly disclose two separate structures depending from the lid as shown in the elected embodiment (See Figure 89 – instant application) . However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the engaging structures to suit a particular application based on basic engineering principles and intended use, including a relative decision with the types of “corresponding connection features” (Burek – Paragraph 0027) or variations of “latches and recesses” (Burek – Paragraph 0033) based on consumer driven connection and security requirements as well as: cost, aesthetics, and security requirements which correspond to the relative latch configurations.  
In regards to Claim 2, Burek teaches: wherein the peripheral wall (Burek, Annotated Diagram A, Item BB) includes a first surface (FF) and second surface (GG), the first surface of the peripheral wall configured to interface with the bottom wall (Annotated Diagram A, BB interfaces with AA), and the second surface of the peripheral wall configured to interface with the lid (Diagram A, BB interfaces with CC), and the second surface (GG) of the peripheral wall includes a connection rim defining a recessed portion of the peripheral wall (See Annotated Diagram A, Figure 12) , the recessed portion of the peripheral wall configured to receive and surround the lid in the closed configuration (In Burek’s case, the peripheral wall is surrounded by the connection rim – However, in the Embodiment represented by Figure 2 and 9 of Burek – the peripheral wall receives and surrounds the lid.)  
Burek, in the Embodiment of Figure 10, does not teach that the peripheral wall is surrounded by the rim.
However, in the same disclosure of Burek, the inventor teaches, in Figures 2 and 9, a configuration where the same structural elements are present where the peripheral wall receives and surrounds the lid (See Burek – Figure 2 and 9), with the same motivation of improving the childproof latching arrangements of the container (Paragraph 0008). 
It would have been obvious that the invention embodied in Burek, Figure 10-12 discloses the claimed invention except for the peripheral wall being received and surrounded by the lid.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to also look to Burek’s embodiment taught in Figures 2-9, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation whose structure is not already taught in the prior art.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the container’s and latching structure because Applicant has not disclosed that having the peripheral wall receiving and surrounding the rim provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with either latching configuration because the choice of latching and container configurations is dependent on the opening mechanics desired by the user that result in a childproof container.Therefore, it would have been an obvious matter of design choice to modify Burek (Embodiment 1) to Burek (Embodiment 2) to obtain the invention as claimed.	
In regards to Claim 3, Burek teaches a container: wherein the peripheral wall (Burek, Annotated Diagram A, Item BB) defines the plurality of receptacles (Slots -14 and Paragraph 0033) between the connection rim and the first surface of the peripheral wall (In the vertical orientation – the receptacles or slots – 14 are between the connection rim – inner side and the first surface – AA outer edge – see Figure 12).  
In regards to Claim 4, Burek teaches a container: wherein the plurality of receptacles (Burek, Slots – 14) are recessed with respect to an outermost surface of the peripheral wall (Annotated Diagram A, Figures  10 and 12 show where this requirement is met).  
In regards to Claim 5, Burek teaches a container: wherein the plurality of projections (See Annotated Diagram A, Embodiment 2 – where the front latch structure discloses this structure) include a plurality of protrusions (Burek teaches a single protrusion) shaped to be receivable by the plurality of receptacles (Burek teaches a single protrusion/receptacle structure like the claimed structure).
Burek teaches a single structure that matches the claimed structure of the above claim.
However, Burek in teaching multiple embodiments also teaches multiple latching structures for those multiple embodiments, including teaching that: “removably engaging a corresponding complementary feature (e.g., a recess, opening, lip, edge or protrusion)…” – Paragraph 0027 or in Paragraph 0033 – “…it should be understood that such bumps – 15 and slots – 14, as well as other kinds of indents and detents, should be considered as foaling within the scope of the terms “latches” and “Recesses” as used herein.”
It follows that, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify latching structures to any design requirement because Applicant has not disclosed that the specific structure of Claim 5 – protrusions from a structure on the lid engaging receptacles on the body) provides an advantage, is used for a particular purpose, or solves a stated problem that is not already know in the art. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with any of the embodiment’s latch/recess/opening, lip, edge or protrusion arrangements because the structure’s function is to enable opening of the container with the application of the appropriate forces from the predesignated directions. Therefore, it would have been an obvious matter of design choice to modify Burek to obtain the invention as claimed.
	
In regards to Claim 6, the modified container and closure structures of Burek teach: wherein a respective protrusion of the plurality of protrusions is defined on an exterior-facing surface of each projection of the plurality of projections (See parent claim for obviousness conclusion of the variety of latch structure and arrangements disclosed in Burek, which is representative of the prior art) Also, note that: (Further, structural details that perform the same function as prior art with a different shape do not confer patentability – see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  
In regards to Claim 7 and Claim 16 – similar structure and dependency - , Burek teaches: wherein the lid (Burek – Figure 10 and Lid – 3) defines a rectangular profile (See Annotated Diagram A, Figure 10), including a pair of opposing sidewalls defining a first length ( Figure 10, Hinge side and opposing side are a first length), and a pair of opposing end walls (with Tab and receptacles-14) defining a second length less than the first length (Figure 10 shows that the end walls are shorter than the opposing sidewalls).  
In regards to Claim 17, Burek teaches: wherein the pair of opposing sidewalls (Burek, Annotated Figure A - Figure 10, Hinge side and opposing main latch side are the opposing sidewalls), includes a first sidewall (Hinge side) and a second sidewall (Latch Side), the first sidewall includes the first portion (hinge-5), and the second sidewall includes the second portion (Latch – 21).  
In regards to Claim 18 Burek teaches: wherein the pair of opposing end walls (Annotated Diagram A, Items F1 and F2) includes a first end wall (F1) and a second end wall (F2), and the plurality of receptacles (14) includes, a first receptacle defined in the first end wall (14-1), and a second receptacle defined in the second end wall (14-2).  
In regards to Claim 23, Burek teaches: wherein the second direction (Burek, Annotated Diagram A, Figure 10, Item F2) is parallel to and opposite of the first direction (F1).  
In regards to Claim 24. wherein the third direction (Annotated Diagram A, Figure 10, Item F3)(taken as opening direction) is perpendicular to the first direction (F1) and the second direction (F2).  
In regards to Claim 25, Burek teaches using: a living hinge (Burek, Living Hinge – 5 – paragraph 0024)  coupling the lid (3) to the base (4).  
Claims 19-21 are rejected under 35 U.S.C. 103 as anticipated by Burek et al. in view of Brozell and in further view of Patton et al. (US 20190270556 – hereafter referred to as Patton)
In regards to Claim 19, Burek as modified previously, teaches all the limitations of the parent claim:
Burek does not explicitly disclose a distance that the latching structures need to be relative to the side wall dimensions.
However, Patton – in a similar disclosure on a child-resistant container, teaches : wherein a similar latch first receptacle and second receptacle are symmetrically disposed about a longitudinal plane parallel to and equidistant between the first sidewall and the second sidewall (See Figure 1 of Patton for symmetrical disposition of the latch receptacle assembly) (MOTIVATION: In order to provide a container that requires two points of depression in order to allow the container to be opened – Paragraph 0010-0011.).
Patton also teaches receptacles that are equidistant from the opposing sidewalls (See Figure 1, Patton) (MOTIVATION: In order to provide a container that requires two points of depression in order to allow the container to be opened – Paragraph 0010-0011.).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the geometry of the latch of the modified Burek container and closure, using the mirrored and/or symmetrical arrangement taught by Patton (Items 122 and 124 – latches and 136 and 130 – receptacles), motivated by the benefit of advantageously improving the latch structure when the latches are disposed on the lid, the body, or both (Paragraph 0010).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).	  
In regards to Claim 20, the modified device of Burek continues to teach: wherein the first receptacle (Patton, Figure 1 See Item – 130) and the second receptacle (136) are equidistant between the pair of opposing sidewalls.  (See modification and motivation in the parent claim.)
In regards to Claim 21, Burek teaches: wherein the plurality of receptacles (Burek – 14-1 and 14-2) further includes a third receptacle (21 – recess) or  on one of the pair of opposing sidewalls (Latch side or Annotated Diagram A – near Force F3).  
Claims 22 is rejected under 35 U.S.C. 103 as anticipated by Burek et al. in view of Brozell and in further view of Burger (US D818195 – hereafter referred to as Burger)
In regards to Claim 22, Burek teaches all the limitations of the parent claim.
Burek does not explicitly teach about the base having more than one receptacle.
However, Burger, in a design patent on a snuff box, discloses a container with two receptacles on opposing sides closed by individual hinged covers and closure engagement structures.  Specifically, on visual inspection of the design patent: wherein the base defines one or more cavities (Burger, See figures 1.1 and 1.3, with Figure 1.2 showing main compartment in the closed state) (MOTIVATION: to introduce an ornamental design to the snuff product market). 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the container structure of Burek, providing the secondary receptacle taught by Burger, motivated by the benefit of providing an improved ornamental container.  Moreover, simple substitution of a known element (basic design for a two snuff product container with two receptacles) for another (A basic container closure) with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Burek discloses the claimed invention except for a secondary container.  It would have been obvious to one having ordinary skill in the art at the time the application was filed, with access to the teaching of Burger to integrate the modified latch structure of Burek with the two compartment design of Burger, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goeckner et al.  (US 20200060611) discloses Figures 1-9 and Enclosed Latch Structures similar to claimed material as well as general features relevant to the scope and structure of the claimed invention.
Mitten et al. (WO 2008146171) discloses a handheld container with used product receptacle and Figures 1-10 with multiple embodiments of the invention relevant to the claimed invention.
Charm (US 20180086518) discloses Figures 1-19 and multiple containers with latching, closure and insert configurations.
Niggel et al. (US 20130112587) discloses Figures 1-6 illustrating a handheld container with additional closure at the opposing end that is hinged as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784